


110 HR 2278 IH: Children’s Health Federal Trade

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2278
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To restore the authority of the Federal Trade Commission
		  to issue regulations on marketing and advertising to children.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Federal Trade
			 Commission Authority Restoration Act.
		2.Findings and
			 Purpose
			(a)FindingsCongress finds that—
				(1)over 12 million children and adolescents,
			 ages 2 through 19, are overweight, a rate that has tripled in the last 40
			 years;
				(2)overweight children
			 have a more than 70 percent chance of being overweight adults;
				(3)type 2 diabetes, a
			 disease that is mainly associated with adults, has become widespread in
			 children in recent years;
				(4)children are obese
			 in part because they watch too much television, with each child on average
			 watching over 2 hours each day;
				(5)the
			 congressionally chartered Institute of Medicine found extraordinary growth in
			 new food products targeted to children, from just 52 new product introductions
			 in 1994 to close to 500 in 2005;
				(6)an estimated $15
			 billion was spent on junk food marketing in 2005;
				(7)in the late 1970s,
			 the Federal Trade Commission recommended banning television advertising
			 directed at children under the age of 8 after research indicated that marketing
			 to young children was unfair because they do not understand the persuasive
			 intent of advertising, but was never granted the authority to do so by
			 Congress; and
				(8)a
			 recent Institute of Medicine report found that the Federal Trade Commission
			 should be granted the authority to regulate advertising directed at
			 children.
				(b)PurposeThe purpose of this Act is to restore the
			 authority of the Federal Trade Commission to issue regulations that restrict
			 unfair or deceptive marketing or advertising of foods and beverages to children
			 under the age of 18 years.
			3.Authority to
			 regulate marketing and advertising to childrenSection 18 of the Federal Trade Commission
			 Act (15 U.S.C. 57a) is amended by striking subsection (h).
		
